Citation Nr: 0419593	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  95-05 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a gynecological 
disorder to include a hysterectomy.  

4.  Entitlement to service connection for headaches.   

5.  Entitlement to service connection for pneumonia.  

6.  Entitlement to service connection for bronchitis.  

7.  Entitlement to service connection for anemia.  

8.  Entitlement to service connection for asthma.  




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1976 
to May 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The issues of entitlement to service connection for asthma 
and entitlement to service connection for anemia are being 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated in service for a left knee 
disability, and her currently diagnosed left knee 
chondromalacia is not related to her military service.  

3.  The veteran was treated in service for a right knee 
disability on one occasion.  A current right knee disability 
has not been diagnosed. 

4.  The veteran was treated prior to service for a right 
salpingo-oophorrectomy, left salpinogylysis and a D&C.  In 
service she underwent a left cystectomy and was treated for 
other gynecological complaints.  

5.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance in the form of 
medical records showing treatment for gynecological 
complaints prior to service has been presented.

6.  There is clear and unmistakable evidence demonstrating 
that the preexisting gynecological problems were not 
aggravated during service.  

7.  There is no current gynecological disability diagnosed.  

8.  The veteran was treated for headaches during service.  
Currently there is no finding of a headache disability. 

9.  The veteran was treated for probable pneumonia in 
service.  Pneumonia has not been currently diagnosed.  

10.  The veteran was not treated during service for 
bronchitis, and bronchitis has not been currently diagnosed.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  A claimed right knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  A gynecological disability clearly and unmistakably 
preexisted and was not aggravated by service, and the 
presumption of soundness at entry is rebutted. 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2003).

4.  A gynecological disability was not aggravated during 
service. 38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2003); VAOPGCPREC 3-03 (July 16, 2003).  

5.  A claimed headache disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

6.  Claimed pneumonia was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003). 

7.  Claimed bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In the present case, a substantially complete application was 
received in February 1994.  Thereafter, in a rating decision 
dated in December 1994, the RO denied the veteran's claim.  
In October 2001,the RO provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the notice was provided by the RO prior to 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC)] was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.   In this case, the 
Board finds that the appellant was fully notified of the need 
to give to VA any evidence pertaining to her or his claim.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, and supplemental statement of the 
case, in addition to correspondence to the appellant, have 
provided her with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate her claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes VA and private 
treatment records as well as the veteran's service medical 
records.  The Board is not aware of any additional relevant 
evidence, which is available in connection with the issue on 
appeal, and concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
appellant's claim.  It is noted that the veteran has been 
examined by VA.  Accordingly, the Board concludes that 
remanding the claim for additional development under the new 
statute and regulations is not necessary, and reviewing the 
claims without remanding is not prejudicial to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, in the October 2001 letter sent to the veteran 
from RO, the veteran was informed that she should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.306 (2003).  This may be accomplished by affirmatively 
showing chronic inception during service or through 
application of either the continuity of symptomatology after 
service. 38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2003).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id. In its decisions, the Board is bound to follow 
the precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had chronic left knee, right 
knee, hysterectomy, anemia, asthma, headache, pneumonia or 
bronchitis disabilities during service; (2) whether she 
currently has any of those disabilities, and, if so, (3) 
whether any current disability is etiologically related to 
military service.  Medical evidence is required to support 
the issues presented by this case because they involves 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

I.  A Left Knee Disability and a Right Knee Disability

The veteran's service medical records show no complaint, 
diagnosis or treatment for a left knee disability.  In June 
1979, the veteran complained of right knee pain.  Examination 
showed the knee to be slightly swollen.  Her March 1981 
service separation examination report found her lower 
extremities to be normal.  

Records from a hospital in Germany after service show 
treatment for knee complaints beginning in 1987.  X-rays of 
the knees in December 1987 were negative.  

On VA general medical examination in April 1994, the veteran 
reported a history of a left knee injury.  Examination of 
both knees noted that both were without deformity, 
discoloration, or edema.  Flexion was from 0 to 140 
bilaterally.  X-rays of the knees were noted to be 
unremarkable.  The examiner diagnosed, chronic left knee pain 
secondary to chondromalacia patella.  

On VA joints examination in April 1994, the examiner noted 
that there was no swelling, deformity, subluxation, lateral 
instability, non-union with loose motion or malunion.  The 
diagnosis was, chondromalacia patella, left knee.  

As noted above, in order to support a claim of service 
connection, the evidence must show inservice occurrence, a 
current disability and a link between service and the current 
disability.  

As to the left knee, there is no inservice incurrence of any 
left knee problem and no finding of left knee complaints 
until several years after service.  The preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a left knee disability.   There is 
medical evidence supporting a current disability, as 
reflected in private records and the above noted VA 
examination report.  However, there is no competent evidence 
of incurrence of a left knee disability during active 
military duty.  The record reflects the first indication of a 
knee disability in 1987, many years after service separation.  
More importantly, there is no competent medical evidence 
which relates the veteran's currently diagnosed left knee 
disorder to her active military service.  

As to the veteran's right knee disability, while she was 
treated on one occasion in service for right knee pain, a 
right knee disability was not diagnosed.  The Court has found 
that pain is not a disability.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 currently.  Further, there is no showing of any 
right knee disability on current VA examination.  The 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the veteran must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  Thus, the 
claim as to this issue must fail.  

The veteran's contentions have been carefully considered, but 
without competent clinical or historical corroboration, these 
contentions are considered to be of insufficient probative 
value to serve as a basis for a grant of service connection 
for the issue on appeal.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

II.  Hysterectomy

Private medical records show that in April 1975, the veteran 
underwent a D&C, right salpingo-oophorectomy, left 
salpinoglysis, and an appendectomy.  Private medical records 
show that in May 1976, the veteran underwent a myomectomy, 
left ovarian  cystectomy, and removal of ovarian cysts for 
pelvic inflammatory disease.  The veteran's service medical 
records show that in January 1977, the veteran gave a history 
of having her left ovary removed prior to service.  She 
complained of left lower quarter pain, and menstrual 
irregularity was diagnosed.  In August 1977, ovarian cyst was 
diagnosed.  In October 1978, ovarian cyst was diagnosed, and 
in December 1979, left cystic ovary was diagnosed after a 
sonogram showed a 3 cm. cystic mass in the left andexal 
region.  Her May 1981 separation examination report shows 
that the veteran gave a history of having been treated for a 
female disorder and for having had a change in menstrual 
pattern.  Clinical evaluation of the genitourinary system was 
normal.  

Private records show that the veteran underwent a complete 
abdominal hysterectomy in August 1993.  

The veteran underwent a VA general medical examination in 
April 1994.  The examiner noted that the veteran had 
undergone a hysterectomy in 1993 due to blood loss and 
resultant anemia.  Examination of the genitourinary system 
was unremarkable.  The diagnosis was, menometrorrhagia 
resolved after total abdominal hysterectomy.  

On VA gynecological examination in April 1994, the examiner 
noted that examination showed the abdomen to be non-tender.  
The external genitalia were normal and there was no 
discharge.  Pelvic examination was without tenderness or 
abnormality.  The examiner stated that there had been 
complete removal of the uterus, and that the ovaries were in 
place.  Rectal and rectovaginal examination was normal, there 
was no malignant process and no microbacterial infection.  
The diagnosis was, total abdominal hysterectomy in August 
1993 for menometrorrphagia.  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  In this case, while examination 
at entrance was normal, there are records associated with the 
service medical records which document preservice treatment 
for gynecological complaints.  Further, the veteran reported 
a history of treatment prior to service, during service and 
thereafter.  Thus, the Board finds that gynecological 
problems preexisted service.   Therefore, the veteran is not 
entitled to a presumption of soundness at service entrance.  



Aggravation

The presumption of sound condition having been rebutted or 
not attaching, the Board must next determine whether 
gynecological disability was aggravated during service.  
Gynecological problems will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.  The veteran is competent to report her symptoms; 
however, she is not a medical professional and her statements 
do not constitute competent medical evidence as to any 
relationship between service and gynecological complaints.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  

The competent evidence clearly and unmistakably shows that 
the veteran's preexisting gynecological complaints did not 
undergo a permanent increase during service.  The April 1994 
VA physician specifically stated that there was no evidence 
of current gynecological disability.  While the veteran had 
treatment for complaints in service, thereafter, the record 
contains no showing of treatment until the 1990's.  She 
underwent a hysterectomy in 1993, many years after service 
discharge.  Most recently, examination by VA in 1994 shows no 
gynecological disability.  Absent a showing of a current 
disability, it cannot be found that the veteran has a 
disability that was incurred in or aggravated by service.  

The veteran's contentions have been carefully considered, but 
without competent clinical or historical corroboration, these 
contentions are considered to be of insufficient probative 
value to serve as a basis for a grant of service connection 
for the issue on appeal.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  



III. Headaches

The veteran's service medical records show that the veteran 
was treated for headaches on several occasions.  Tension 
headaches was the diagnosis in November 1977.  At separation 
in May 1981, the veteran gave a history of having frequent or 
severe headaches.  Neurological examination was normal. 

Private medical record show that the veteran complained of 
headaches beginning in the late 1980's, and migraine 
headaches were diagnosed.  

On VA general medical examination in April 1994, it was noted 
that the veteran had a history of migraine cephalgia.  It was 
noted that the veteran was status post hysterectomy in August 
1993, and that she has not had migraines since that time.  
The veteran stated that her headaches were previously 
menstrual related.  Neurological examination showed that 
cranial nerves II through XII, motor, deep tendon reflexes, 
sensory examination, cerebellar examination and mental status 
examination are intact and physiologic.  The diagnosis was, 
recurrent migraine cephalgia, menstrual related; after total 
abdominal hysterectomy, the veteran's migraines have ceased. 

On VA nerves examination in April 1994, the examiner found 
that the cranial nerves II through XII were intact and 
physiologic; that there was no paralysis, neuritis, or 
neuralgia; and that there was no abnormality to the motor or 
sensory components of cranial nerves II-XII.  The impression 
was, normal neurological examination, normal examination of 
the cranial nerves.  

As noted above, in order to support a claim of service 
connection, the evidence must show inservice occurrence, a 
current disability and a link between service and the current 
disability.  

While the veteran was treated in service for headache 
complaints, there is no showing of any headache disability on 
current VA examination.  The application of 38 C.F.R. § 3.303 
has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
finding a relationship between a current disability and 
events in service or an injury or disease incurred there).  
Thus, the claim as to this issue must fail.  

The veteran's contentions have been carefully considered, but 
without competent clinical or historical corroboration, these 
contentions are considered to be of insufficient probative 
value to serve as a basis for a grant of service connection 
for the issue on appeal.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  


IV.  Pneumonia and Bronchitis

The veteran's service medical records show that the veteran 
was treated in July 1980, after complaining of wheezing, and 
probable pneuomonitis was diagnosed.  The service medical 
records do not show a complaint, diagnosis or treatment for 
bronchitis.  On separation in May 1981, the veteran's lungs 
and chest were found to be clinically normal. 

Private medical records show that in July 1989, the veteran 
was diagnosed with bronchitis after she complained of a 
productive cough, and her lungs were noted to be tight with 
bilateral expiratory wheezes.  

On VA examination in April 1994, the veteran denied cough or 
expectoration.  There was normal mobility to the chest wall 
and equal excursion of the diaphragms.  Palpation and 
percussion were unremarkable.  X-rays showed no radiographic 
evidence of active cardiopulmonary disease.  Pulmonary 
function tests were conducted and were found to document 
moderate obstructive pulmonary disease diagnosed as asthma. 

As to pneumonia, the record shows a probable finding of 
pneumonitis in service and no current diagnosis of the 
disorder.  The application of 38 C.F.R. § 3.303 has an 
explicit condition that the veteran must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  Thus, the 
claim as to this issue must fail.  

Bronchitis was not shown in service and while it was 
diagnosed on private examination in 1987, current VA 
findings, to include PFT, do not support a diagnosis of 
bronchitis.  Absent a showing of inservice occurrence and a 
current disability linked to service, the claim as to this 
issue must fail. 

The veteran's contentions have been carefully considered, but 
without competent clinical or historical corroboration, these 
contentions are considered to be of insufficient probative 
value to serve as a basis for a grant of service connection 
for the issue on appeal.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  


ORDER

Service connection for a left knee disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a gynecological disorder to include a 
hysterectomy is denied.  

Service connection for headaches is denied.   

Service connection for pneumonia is denied.  

Service connection for bronchitis is denied.  




REMAND

The veteran seeks service connection for anemia and for 
asthma.  

The record shows that the veteran was shown to have low red 
blood cell counts in service on several occasions.  The 
veteran reported a history of having anemia in service in 
November 1976, and rule out anemia was diagnosed.  After 
service, anemia was diagnosed in August 1989 during a private 
hospitalization.  On VA examination in April 1994, the 
veteran had a red blood cell count of 3.5, which was outside 
of the reference range of 4.00-5.60.  The examiner did not 
discuss or enter a diagnosis concerning anemia. 

The veteran was treated for asthma on several occasions 
during service, and on service separation in May 1981, she 
was found to have chronic asthma.  After service, private 
medical records show treatment for asthma beginning in 1987 
and show a reported history by the veteran of having asthma 
beginning at age 14, 15, or 16.  On VA examination in April 
1994, asthma was diagnosed.  An opinion regarding the 
etiology of the veteran's asthma and any relationship to her 
service was not rendered. 

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO should review the claims file 
and ensure that any additional 
notification or development action 
required by the regulations implementing 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  38 C.F.R. § 3.159.  

2.  The RO should provide the veteran VA 
medical examination to evaluate her 
complaints of anemia. The veteran must be 
informed of the potential consequences of 
her failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  

The RO must make the claims file 
available for the examiner's review in 
conjunction with the examination and the 
examiner must indicate in the examination 
report that this has been accomplished.  
The examiner should conduct all necessary 
tests including a complete blood workup.  
The examiner should indicate if the 
veteran has anemia, and if so whether it 
is at least as likely as not that any 
currently diagnosed anemia is related to 
the veteran's service.  All opinions and 
conclusions must be supported by complete 
rationale.  

3.  The RO should provide the veteran a 
VA pulmonary examination to evaluate her 
asthma.  The veteran must be informed of 
the potential consequences of her failure 
to report for any scheduled examination, 
and a copy of this notification must be 
associated with the claims file.  

The RO must make the claims file 
available for the examiner's review in 
conjunction with the examination and the 
examiner must indicate in the examination 
report that this has been accomplished.  
The examiner should conduct all necessary 
tests.  The examiner should indicate if 
the veteran has asthma, and if so whether 
it is at least as likely as not that any 
currently diagnosed anemia is related to 
the veteran's service or was aggravated 
during service.  All opinions and 
conclusions must be supported by complete 
rationale.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After all of the above development 
has been completed, the RO should again 
review the record.   If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.    




After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)


 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



